    Case 4:20-cv-03709 Document 14-2 Filed on 11/01/20 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,
                                                         Civil Action No. 4:20-cv-03709
                       Plaintiffs,

       v.

CHRIS HOLLINS, in his official capacity as Harris
County Clerk,

                       Defendant,

       and

MJ FOR TEXAS; DSCC; DCCC; MARY
CURRIE; CARLTON CURRIE; JEKAYA
SIMMONS; and DANIEL COLEMAN,

                       Proposed Intervenor-
                       Defendants


                           ORDER ON MOTION TO INTERVENE

       Upon consideration of Proposed Intervenor-Defendants MJ for Texas, DSCC, DCCC,

Mary Currie, Carlton Currie, Jr., Jekaya Simmons, and Daniel Coleman’s Motion to Intervene

(ECF No. 5), supporting authorities, and the evidence and pleadings of record, this Court finds that

the moving parties are entitled to intervene as Defendants in this action. Fed. R. Civ. P. 24.

Proposed Intervenor-Defendants’ Motion to Intervene (ECF No. 5) is therefore GRANTED.



Date: _______________                                ____________________________
                                                     Hon. Andrew S. Hanen
                                                     United States District Judge
